Wilds, J.,
delivered the opinion of all the judges: That although it might be held, that the plaintiffs acting in the capacity of public officers, are not hound to warrant property sold by them, or be answerable for any defects or deficiency in the subject of sale; and although the defendants might be without relief in case the note had passed into the hands of an innocent indorsee for valuable consideration, yet, circumstanced as .this case is,, the defendants are intitled *106on principles of law and equity, to claim relief from the payment (.[jg K10ney (0 the persons who sold the unsound property, and w^° °Nim the money as trustees for the public. There can be no good reason why he should be compelled to pay it, if the consider ratjon for wjjjch he promised to pay it has failed. The plaintiffs will suffer no loss or prejudice by a decision in favor of the defend, ants, and it would be evidently unjust that they should receive the money for the public against conscience. The court is of opinion the defence was allowable; and that it was- fully established according to the opinion of the judge who presided at the trial; and9 therefore, the motion must be dismissed.